UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7342



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE DERRICK MAYFIELD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-96-322-A)


Submitted:   April 16, 1998                   Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Derrick Mayfield, Appellant Pro Se. Dennis Michael Kennedy,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his post-conviction motions. We have reviewed the record and the

district court's opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court. United States
v. Mayfield, No. CR-96-322-A (E.D. Va. July 8, 1997; Aug. 14,

1997). Appellant's motions to expedite this appeal are now moot and

are denied for that reason. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2